Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 16, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161477 & (87)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  RAYMOND R. SMITH,                                                                                   Richard H. Bernstein
          Plaintiff-Appellee,                                                                         Elizabeth T. Clement
  and                                                                                                 Megan K. Cavanagh,
                                                                                                                       Justices

  CITIZENS INSURANCE COMPANY OF
  AMERICA,
             Intervening Plaintiff,
                                                                   SC: 161477
  v                                                                COA: 339705
                                                                   MCAC: 14-000003
  CHRYSLER GROUP, LLC,
             Defendant-Appellant.
  ___________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs. The
  motion of amicus curiae The County Road Association Self-Insurance Fund to deny the
  parties’ stipulation to dismiss is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 16, 2020

                                                                              Clerk